Title: From George Washington to George Mason, 3 October 1785
From: Washington, George
To: Mason, George



Dr Sir
Mount Vernon 3d Octr 1785.

I have this moment received yours of yesterday’s date enclosing a memorial & remonstrance against the assessment Bill, which I will read with attention; at present I am unable to do it, on account of company. The Bill itself I do not recollect ever to have read: with attention I am certain I never did—but will compare them together.
Altho’ no mans sentiments are more opposed to any kind of restraint upon religious principles than mine are; yet I must confess, that I am not amongst the number of those who are so much alarmed at the thoughts of making people pay towards

the support of that which they profess, if of the denominations of Christians; or declare themselves Jews, Mahomitans or otherwise, & thereby obtain proper relief. As the matter now stands, I wish an assessment had never been agitated—& as it has gone so far, that the Bill could die an easy death; because I think it will be productive of more quiet to the State, than by enacting it into a Law; which, in my opinion, wou’d be impolitic, admitting there is a decided majority for it, to the disgust of a respectable minority. In the first case the matter will soon subside; in the latter it will rankle, & perhaps convulse the State. The Dinner Bell rings, & I must conclude with an expression of my concern for your indisposition. Sincerely & affectionately I am &c. &c.

G: Washington

